Citation Nr: 0913274	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Eligibility for Department of Veterans Affairs death 
benefits, to include whether the appellant is permanently 
incapable of self-support.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
decedent's cause of death, and if so, entitlement to service 
connection for the same.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The appellant seeks VA death benefits as a surviving child, 
based upon the military service of his father (decedent).  As 
a member of the Tennessee National Guard, the Michigan 
National Guard, and the U.S. Army Reserve, the decedent has 
verified active duty for training (ACDUTRA) service during 
the following periods:  June 13, 1954 to June 27, 1954; June 
12, 1955 to June 26, 1955; and November 16, 1957 to May 15, 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The Board notes that the December 2007 Statement of the Case 
addresses the issue of entitlement to death pension.  
However, the claims file does not contain a current rating 
decision for this issue.  The Board notes that entitlement to 
death pension was previously denied administratively by an 
April 2005 decision letter, however, that decision was not 
appealed and has since become final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004).  As 
such, the Board has no jurisdiction to adjudicate the issue 
of death pension.  The issue of entitlement to death pension 
is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1. The decedent (appellant's father) has no qualifying active 
military, naval, or air service upon which basic eligibility 
for VA death benefits may be established.  

2.  The appellant was born in March 1978 and was 28 years old 
when he filed the current appeal for VA death benefits in 
December 2006.
3. The evidence of record does not establish that the 
appellant was permanently incapable of self support by reason 
of physical or mental defect before he attained the age of 
18.

4.  The last final (unappealed) disallowance of the 
appellant's claim was by decision letter in April 2005, which 
denied the claim based on a lack of evidence that the death 
of the appellant's father was related to military service.  

5.  Evidence presented since the denial is new and relates to 
an unestablished fact necessary to substantiate the claim.  
When presumed credible, the new evidence raises a reasonable 
possibility of substantiating the claim.

6.  The decedent's fatal heart condition is not attributable 
to his military service.  


CONCLUSIONS OF LAW

1.  Basic eligibility for VA benefits is not established.  38  
U.S.C.A. § 101(2), (22), (24) (West 2002); 38 C.F.R. §§ 
3.1(d), 3.6, 3.203 (2008). 

2.  The appellant may not be recognized as a child for the 
purpose of entitlement to VA death benefits.  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. § 3.5, 3.57, 3.356 (2008).

3.  The April 2005 decision letter is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2004).  

4.  The evidence added to the record since April 2005 is new 
and material evidence; the claim for service connection for 
the cause of the decedent's death is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The decedent's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
his death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R.  §§ 3.102, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether the notice and assistance 
provisions found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007) are applicable to this 
claim.  However, the facts pertaining to the nature of the 
decedent's military service are not in question.  Therefore, 
the Board finds that the threshold question of whether the 
appellant's father had qualifying military service upon which 
basic eligibility may be established is a question limited to 
statutory interpretation alone.  Thus, the notice and 
assistance provisions do not apply to this claim.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Nonetheless, in correspondence dated in December 2006, March 
2007, and May 2007, the agency of original jurisdiction (AOJ) 
provided notice pursuant to 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the appellant of information and evidence necessary 
to substantiate the claim for VA death benefits; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide. 
VA also provided assistance to the appellant with respect to 
his claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  


Eligibility for VA death benefits

VA law provides entitlement to dependency and indemnity 
compensation to a veteran's surviving spouse, child, or 
parent because of a service-connected death.  38 U.S.C.A. § 
101(14) (West 2002); 38 C.F.R. § 3.5 (2008).  

A veteran is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and inactive duty training during (INACDUTRA) which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty; or certain acute 
medical emergencies that occur during such training.  
38 U.S.C.A. § 101(24) (West 2002).  

 Here, the appellant's father, upon whose service these 
claims are based, had no regular active duty service.  
Instead, the decedent was a member of the Army National Guard 
and U.S. Army Reserve with three verified periods of active 
duty for training, or ACDUTRA.  See Dep't of Defense Form 214 
(showing ACDUTRA service from November 1957 to May 1958); 
Nat'l Guard Bureau Form 23 (showing ACDUTRA service in June 
1954 and June 1955).  There is no evidence that the decedent 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  

By definition, ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, and is not regular active duty under the meaning of 
38 U.S.C.A. § 101(24).  See  38 U.S.C.A. § 101(21)(22) 
(defining active duty & active duty for training, 
respectively) (West 2002); 38 C.F.R. § 3.6(c)(3) (2008).  
Therefore, although the decedent performed honorable military 
service in the capacity of a National Guardsmen and 
Reservist, this alone does  not constitute qualifying service 
upon which VA benefits may be based.  

Without qualifying active military, naval, or air service, 
the decedent is not considered a "veteran" entitled to 
receive VA benefits, nor is he a "veteran" upon whose 
service VA death benefits may be based.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2008).  As this threshold 
eligibility requirement is not met, the appellant's claims 
for death benefits must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Additionally, the appellant does not meet the criteria for 
eligibility as a child entitled to receive benefits.  For 
purposes of determining eligibility as a claimant under Title 
38 of the United States Code, a "child" must be unmarried 
and must either be under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§  3.57(a)(1), 
3.356 (2008).  Here, the appellant was born in March 1978.  
Thus, he was over the age of 18 when he filed the current 
claim for benefits in December 2006.  As such, the evidence 
must show that he is permanently incapable of self-support to 
be eligible for VA benefits as a child of a potential 
veteran.  

In support of the appellant's contention, he has submitted a 
letter from the Social Security Administration that reflects 
he is entitled to, and in receipt of, monthly benefits as a 
disabled dependent.  In March 2007, VA requested that the 
appellant submit or identify the location of medical records 
to show the nature or extent of his disability.  The 
appellant has not identified or submitted the requested 
medical evidence.  

Based upon the foregoing, the appellant is determined to be 
ineligible to receive VA death benefits as the individual's 
service upon whom the claim is based is found not to be 
qualifying service, and the appellant is not a "child" 
pursuant to the relevant statutory and regulatory authority.  

New and Material Evidence

A review of the record reveals that the appellant's claim for 
service connection for the cause of his father's death was 
originally denied by an April 2005 decision letter.  The 
appellant did not appeal that decision and it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2004).  The Board must now determine whether 
new and material evidence has been submitted.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In correspondence dated in December 2006, the appellant 
claims that his father was discharged from active military 
service in April 1962.  Presuming the credibility of this 
evidence for the limited purpose of determining its 
materiality, the evidence raises a reasonable possibility of 
substantiating the claim, in so far as it could establish 
basic eligibility for VA benefits and potentially establish 
an additional service period during which the cause of his 
father's death could have been  incurred or aggravated.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992) (describing 
presumption of credibility for limited purpose of 
establishing materiality).  Thus, as the Board finds that new 
and material evidence has been submitted, the claim for 
service connection for the decedent's cause of death is 
reopened.  

Dependency and Indemnity Compensation

The appellant seeks dependency and indemnity benefits in the 
form of service connection for the cause of his father's 
death.  

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's 
death.  38 U.S.C.A. § 1310(b) (West 2002).  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312 (2008).  Accordingly, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection could have been established.  

As previously discussed, the appellant's father had no 
qualifying active military service upon which basic 
eligibility for VA benefits may be established.  The 
appellant's claim that his father had additional active 
military service ending in 1962 is unsubstantiated by the 
record.  Instead, the decedent's service personnel records 
indicate that he had an 8 year enlistment period in the U.S. 
Army Reserve scheduled to conclude in May 1962.  See DA Form 
20.   This does not constitute qualifying service, nor is it 
an additional service period upon which service connection 
for the decedent's cause of death may be established.  

Furthermore, there is no evidence that the decedent's cause 
of death is attributable to his verified ACDUTRA or INACDUTRA 
military service.  Here, the decedent died in February 1999 
and the immediate cause of his death was myocardial 
infarction.  Conditions contributing to death were identified 
as malnutrition, cerebrovascular accident, and chronic 
obstructive pulmonary disease.  Certificate of Death, 
February 1999.  The service treatment records do not contain 
evidence that any of these conditions existed during the 
decedent's military service, and there was no disability for 
which service connection had been established at the time of 
the decedent's death.  Service connection for the cause of 
the decedent's death must be denied.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  


ORDER

Eligibility for Department of Veterans Affairs death 
benefits, to include permanent incapacity for self-support 
for the decedent's child, SN, is denied.

The claim of entitlement to service connection for the 
decedent's cause of death is reopened, and to this extent 
only, the appeal is granted.



Service connection for the cause of the decedent's death is 
denied.



	____________________________________________		
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


